DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/05/2021. As directed by the amendment: Claims 1 has been amended, claims 6 and 13 have been cancelled, and no new claims have been added. Thus, claims 1-5, 7-12, and 14-21 are presently pending in the application, wherein claims 2 and 4 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive.  Applicant argues that Ruan does not disclose the amendment to claim 1, examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roberts (US 2013/0204196).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said locking ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 12, 14-17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US 2013/0204196).
a needle protection assembly, adapted to protect a tip of a hypodermic needle (2.1; Fig.2), comprising: a shield (needle shield (1.1)) adapted, in a protected operative orientation (Fig.10) of said needle protection assembly, to shield the tip of the hypodermic needle (the needle shield (1.1) protects the needle (2.1) as seen in Fig.10); a locking element (support body (1.2)) including at least one slot (guide track (1.2.2), said slot including at least three surfaces (PPS, PPI, and PPE; Fig.8) corresponding to three operative orientations of said shield (Figs. 3-4 and 9-10); said locking element (1.2) having a base (forward end face of the support body (1.2) where the needle shield (1.1) is attached to the body (1.2)); at least one slot engaging element (rotating collar (1.4)), functionally associated with said shield, said slot engaging element (1.4) being disposed within said slot (1.2.2) of said locking element and movable relative thereto, between said surfaces (PPS, PPI, and PPE), so as to transition said shield (1.1) between said three operative orientations (Figs.3-4 and 9-10) (the rotating collar (1.4) rotates and move within the guide track (1.2.2) between three surfaces (PPS, PPI, and PPE) to move the shield from the second position (II; Figs.3-4) to the first position (I; Fig.9) and then to the second position (II; Fig.10) (parags.[0055], [0080], [0083]-[0084], [0087], and [0089]-[0093]) and so as to lock said shield in said protected operative orientation (A re-exposure of the hypodermic needle 2.1 is prevented by the biasing force exerted onto the rotating collar 1.4 by the spring 1.6 in the proximal direction that is transferred to the pre-filled syringe 2 via the retaining collar 1.5; parag. [0094], last sentence) (the flexing gate element 1.2.4 prevents the guide pin 1.4.1 from re-entering the start position PPS, so that the guide pin 1.4.1 travels further in the proximal direction until the guide pin 1.4.1 abuts a proximal end of the guide track 1.2.2, so that the guide pin 1.4.1 is retained in the end position PPE; parag. [0092], last sentence); and at least one biasing element (spring , adapted for axial biasing of said shield (parag. [0080]) (The distal surface 1.1.1 is pressed proximally against the biasing force of the spring 1.6 whereby the needle shield 1.1 moves from the second position II to the first position I and the hypodermic needle 2.1 penetrates the skin of the patient; parag. [0083], first sentence); said biasing element (1.6) applying axial force between said base and said one slot engaging element (the spring (1.6) applies a force between a base (where the needle shield (1.1) is located and the rotating collar (1.4), since the spring is located between them as seen in Fig.3) (The spring 1.6 bears against the needle shield 1.1 in the distal direction and against the rotating collar 1.4 in the proximal direction, so that needle shield 1.1 and rotating collar 1.4 is biased away from each other; parag. [0061], lines 3-5); wherein said biasing element (1.6) includes a torsion force adapted for relative rotation between said at least one slot engaging element (1.4) and said locking element (Upon removal of the injection device D from the injection site, the spring 1.6 relaxes and moves the needle shield 1.1 to the second position II. At the same time, the rotating collar 1.4 is moved by the action of the relaxing spring 1.6 in the proximal direction towards a proximal position PP; parag. [0091], lines 1-6); wherein said three operative orientations include a storage operative orientation (Figs.3-4), an injection operative orientation (Fig.9), and said protected operative orientation (Fig.10); and wherein relative rotation between said at least one slot engaging element (1.4) and said locking element (1.2) allows transitioning between said storage operative orientation (Figs.3-4) and said injection operative orientation (Fig.9), said relative rotation being caused only by said torsion force provided by said biasing element (the rotating collar (1.4) rotates towards the distal position (PD) to inject the medication into the patient via the biasing force of the spring (1.6)) (the rotating collar (1.4) is pushed distally from the starting position (PPS) (storage orientation; Fig.4) , and wherein said shield is axially displaceable, but not rotatable, relative to said locking element (the shield (1.1) does not rotate; it moves axially between the second (II) and first (I) positions as seen in Figs.3-4 and 9-10).
Regarding Claim 3, Roberts discloses the assembly of claim 1, and further discloses wherein said slot engaging element (1.4) includes a protrusion (guide pin (1.4.1); Fig.5) formed on a locking ring (the rotating collar has a ring shape as seen in Fig.5A) (FIG. 5A shows a ring-shaped rotating collar 1.4; parag. [0068], first sentence), separate from said shield and functionally associated therewith (the rotating collar (1.4) rotates and move within the guide track (1.2.2) between three surfaces (PPS, PPI, and PPE) to move the shield from the second position (II; Figs.3-4) to the first position (I; Fig.9) and then to the second position (II; Fig.10) (parags.[0055], [0080], [0083]-[0084], [0087], and [0089]-[0093]).
Regarding Claim 7, Roberts discloses the assembly of claim 1, and further discloses wherein said slot (1.2.2) includes at least one inclined surface (inclined section (1.2.2.1); Fig.6), such that when said slot engaging element (1.4) engages said inclined surface (1.2.2.1) there is relative rotation between said slot engaging element and said locking element (The guide pin 1.4.1 is pushed along the inclined section 1.2.2.1 of the guide track 1.4, whereby the rotation collar 1.4 rotates within the support body 1.2 around the central axis A and changes its angular orientation relative to the support body 1.2; parag. [0085], first sentence).
Regarding Claim 8, Roberts discloses the assembly of claim 7, and further discloses wherein said at least one slot engaging element (1.4) rotates, thereby providing said relative rotation (parag. [0085], first sentence).
the assembly of claim 7, and further discloses wherein said locking element (1.2) rotates, thereby providing said relative rotation (the support body (1.2) rotates in relation to the rotating collar (1.4) (parag. [0085], first sentence).
Regarding Claim 10, Roberts discloses the assembly of claim 1, and further discloses wherein said slot (1.2.2) includes an inclined locking surface (inclined section (1.2.2.1) and said slot engaging element (1.4) includes a corresponding inclined surface (the guiding pins (1.4.1) are located on a sloped surface on the rotating collar (1.4) as seen in Fig.5B), such that in said protected operative orientation (Fig.10) said inclined locking surface (1.2.2.1) of said slot (1.2.2) engages said inclined surface (1.4) of said slot engaging element (the flexible gate element (1.2.4) is engaged and pressed by the pins (1.4.1) at the end of the inclined surface (1.2.2.1) during transitioning into the protected operative orientation), thereby increasing safety of locking between said slot engaging element and said slot (the flexible gate element (1.2.4) snaps back after the pins (1.4.1) pass through it which increase safety between the rotating collar (1.4) and the guide track (1.2.2)) (parag.[0086], last sentence).
Regarding Claim 12, Roberts discloses the assembly of claim 1, and further discloses wherein said at least three surfaces include: a storage surface (start position surface (PPS); Fig.6) corresponding to said storage operative orientation (Figs.3-4) (Before the injection, the guide pin 1.4.1 is retained in a start position PS located at a proximal end of the inclined section 1.2.2.1, so that the rotating collar 1.4 is retained in the initial position PI within the support body 1.2; parag. [0075]); an end of press surface (intermediate position (PPI)) corresponding to said injection operative orientation (Fig.9) (parag. [0087]); and a locking surface (end position (PPE))	 corresponding to said protected operative orientation (Fig.10) , wherein said storage surface (PPS) and said locking surface (PPE) are at different positions along a longitudinal axis of said assembly (Fig.6).
Regarding Claim 14, Roberts discloses the assembly of claim 1, and further discloses wherein said slot (1.2.2) includes a triggering point (flexing gate element (1.2.4); Fig.6), and wherein said transition of said assembly from said storage operative orientation (Figs.3-4) to said injection operative orientation (Fig.9) and to said needle protection operative orientation (Fig.10) occurs only if pressure applied to said biasing element is sufficient for pushing said slot engaging element past said triggering point (As indicated in FIG. 8, the guide pin 1.4.1 is pushed past the flexing gate element 1.2.4 and passes the section of narrowed width connecting the inclined section 1.2.2.1 and the axial section 1.2.2.2 of the guide track 1.2.2, whereby the flexing gate element 1.2.4 is resiliently and laterally deflected; parag. [0085], last sentence).
Regarding Claim 15, Roberts discloses the assembly of claim 14, and further discloses wherein if said pressure applied to said biasing element is released prior to said slot engaging element passing said triggering point, said assembly returns to said storage operative orientation (when the guide pins (1.4.1) passes the flexing gate element (1.2.4), the pins can’t re-enter the inclined section (1.2.2.1). If the pressure applied does not deflect the flexing gate element (1.2.4), the assembly can’t transition from the storage operative orientation to the storage operative orientation) (parags. [0016], [0074], and [0085] - [0086]).
Regarding Claim 16, Roberts discloses the assembly of claim 14, and further discloses wherein: said slot (1.2.2) includes a one-way triggering passage terminating in said triggering point (1.2.4); said one-way triggering passage allows passage of said slot engaging element (1.4) from said storage surface (PPS) toward said triggering point (1.2.4) ; and once said slot engaging element (1.4) has passed said triggering point (1.2.4), said one-way triggering passage blocks passage of said slot engaging element therein toward said storage surface (The flexing gate element 1.2.4 prevents the guide pin 1.4.1 from re-entering the start position PPS, so that the guide pin 1.4.1 travels further in the proximal direction until the guide pin 1.4.1 abuts a proximal end of the guide track 1.2.2, so that the guide pin 1.4.1 is retained in the end position PPE; parag. [0092], last sentence).
Regarding Claim 17, Roberts discloses the assembly of claim 12, and further discloses wherein: said slot (1.2.2) includes a one-way locking passage terminating in said locking surface (PPE); said one-way locking passage allows passage of said slot engaging element (1.4) from said end of press surface (PPI) toward said locking surface (PPE); and once said slot engaging element (1.4) has passed a locking point (1.2.4), said one-way locking passage blocks passage of said slot engaging element therein toward said end of press surface (The flexing gate element 1.2.4 prevents the guide pin 1.4.1 from re-entering the start position PPS, so that the guide pin 1.4.1 travels further in the proximal direction until the guide pin 1.4.1 abuts a proximal end of the guide track 1.2.2, so that the guide pin 1.4.1 is retained in the end position PPE; parag. [0092], last sentence).
Regarding Claim 20, Roberts discloses a needle protection system, comprising: the needle protection assembly of claim 1; and further discloses and a hypodermic needle integrally formed with or attached to a syringe (pre-filled syringe (2)) (The pre-filled syringe 2 comprises a hypodermic needle 2.1 that is covered by a needle cap 2.2 prior to use; parag. [0048], lines 3-4), wherein said needle protection assembly is attached to said syringe such that said hypodermic needle is disposed within said assembly at a radial center thereof (the needle (2.1) is part of the syringe (2) that is disposed inside the support body (1.2) at a radial center as seen Fig.3).
Regarding Claim 21, Roberts discloses the needle protection assembly of claim 1, and further discloses wherein the hypodermic needle (2.1) is attached to or integrally formed with a syringe (2) (The pre-filled syringe 2 comprises a hypodermic needle 2.1 that is covered by a needle cap 2.2 prior to use; parag. [0048], lines 3-4), the assembly further comprising a syringe attachment interface (retaining collar (1.5)) adapted for attachment of said assembly to the syringe (The retaining collar 1.5 mounts the pre-filled syringe 2 relative to the support body 1.2; parag. [0057], last sentence), such that when said assembly is attached to the syringe (Fig.3), the hypodermic needle is disposed within said assembly at a radial center thereof (the needle (2.1) is part of the syringe (2) that is disposed inside the support body (1.2) at a radial center as seen Fig.3).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 11, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable for disclosing an assembly comprising a locking ring with a flexible finger not loaded in a storage operative orientation and receives a load during operation 
Roberts fail to disclose a locking ring with a flexible finger not loaded in a storage operative orientation.
However, it would be improper hindsight to modify Roberts to modify the locking ring as this would change the principle mode of operation of the devices in Roberts.
Claims 11 and 18 would be allowable for disclosing an assembly comprising a hypodermic needle that protrudes from a shield a storage operative orientation.
Robert fails to disclose a hypodermic needle that protrudes from the shield during storage operative orientation.
However, it would be improper hindsight to modify Roberts to modify the needle to protrude from the shield during the storage operative orientation as this would change the principle mode of operation of the devices in Roberts.
Claim 19 would be allowable due to its dependency on claim 18.
Therefore, the features in claims 5, 11, and 18-19 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/REBECCA E EISENBERG/            Primary Examiner, Art Unit 3783